—In a negligence action to recover damages for personal injuries, the defendant Cushman & Wakefield, Inc., appeals from so much of an order of the Supreme Court, Queens County (Dye, J.), dated February 18, 1997, as denied as premature that branch of its motion which was to compel the defendant New York Elevator Co., Inc., to indemnify it against the plaintiff’s claims.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that a resolution of the issue of the respondent’s duty to indemnify the appellant must await a determination as to whether the plaintiff’s injuries were caused by any negligence on the part of the respondent (see, Bermudez v New York City Hous. Auth., 199 AD2d 356; Cichon v Brista Estates Assocs., 193 AD2d 926, 927-928; Hayes v Crane Hogan Structural Sys., 191 AD2d 978, 979).
The appellant’s remaining contentions are unpreserved for appellate review. Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.